



Exhibit 10.31




    
 
 
Balan Nair
1550 Wewatta Street, Suite 1000
Denver, CO 80202
USA
 
November 1, 2017
Split-Off of Liberty Latin America Ltd.


 
 
 

Dear Balan,


In connection with the split-off (the “Split-Off”) of Liberty Latin America Ltd.
(“LiLAC”) from Liberty Global plc as a separate, stand-alone public company and
your acceptance of the position of President and Chief Executive Officer of
LiLAC and its wholly-owned subsidiary LiLAC Communications Inc., pursuant to the
Employment Agreement (the “Employment Agreement”) among you, LiLAC and LiLAC
Communications Inc. effective as of the Effective Date (as defined in the
Employment Agreement), your employment with Liberty Global plc, Liberty Global,
Inc. and their affiliates (collectively “LGI”) will terminate as of the
Effective Date. The target Effective Date is December 29, 2017. If, however, the
Split-Off does not occur prior to April 15, 2018, the parties hereto agree to
meet in good faith to discuss modifications to the proposed arrangement and the
Employment Agreement, including potential continued employment with Liberty
Global plc.
    
This letter agreement is intended to address certain obligations of LGI,
including the treatment of your 2017 annual bonus and the equity awards you hold
with respect to Liberty Global plc, as a result of the Split-Off and the
termination of your employment with LGI on the Effective Date.


(1)
2017 Liberty Global plc Annual Bonus



Notwithstanding the termination of your employment with LGI on the Effective
Date, Liberty Global plc hereby agrees to pay your 2017 annual bonus to you
based on actual performance results as determined by the Compensation Committee
of the Board of Directors of Liberty Global plc, without any proration;
provided, however, that you remain employed with





--------------------------------------------------------------------------------





LiLAC or its subsidiaries (the “LiLAC Group”) through the date that Liberty
Global plc pays the 2017 annual bonus to its active executives.


(2)
Liberty Global plc Equity Awards

Notwithstanding the termination of your employment with LGI on the Effective
Date, equity awards that you hold with respect to Liberty Global plc as of the
Effective Date shall be treated as follows:


(i)
With respect to the “Go” grant of performance share units, any other performance
share units and all outstanding share appreciation rights (other than those
addressed in clause (ii) below) you hold as of the Effective Date, your
employment with the LiLAC Group will be considered service to LGI, and such
awards will continue to vest, become exercisable and/or become payable in
accordance with their current terms for so long as you remain employed with the
LiLAC Group.

(ii)
The special compensatory award granted to you by LGI in February 2017 consisting
of $1.0 million and 500,000 share appreciation rights will continue to vest
until March 1, 2018, resulting in 1/3 of the share appreciation rights vesting
(55,555 Class A; 111,111 Class C), subject to your continued employment with the
LiLAC Group through March 1, 2018, and all remaining unvested share appreciation
rights shall be forfeited as of such date.

(3)
280G Waiver

By accepting this letter agreement, you hereby waive all rights to any
additional payments intended to make you whole for any taxes relating to
“parachute payments” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), including without limitation excise taxes
imposed by Section 4999 of the Code and any related federal, state or local
taxes (including without limitation any interest or penalties imposed with
respect to such taxes) under any plans, agreements or arrangements, including
any Performance Share Units Agreements, by and between you and LGI.


By accepting this letter agreement, you acknowledge that this letter agreement
constitutes an amendment to the terms of performance share units and share
appreciation rights with respect to Liberty Global plc held by you as of the
Effective Date, and, except as modified herein, the original terms of such
awards shall control.
This letter agreement will be governed by, and construed in accordance with, the
internal laws of the State of Colorado. Each party irrevocably submits to the
general jurisdiction of the state and federal courts located in the State of
Colorado in any action to interpret or enforce this letter agreement and
irrevocably waives any objection to jurisdiction that such party may have based
on inconvenience of forum.
    





--------------------------------------------------------------------------------





If accepted by you, you acknowledge and agree that this letter agreement shall
become effective upon the Effective Date contingent on the Split-Off occurring
prior to April 15, 2018.
If you are in agreement with the above terms, please indicate your acceptance of
this letter agreement by signing and indicating the date of your acceptance
below. Please retain a copy of this letter agreement for your files and return
one fully executed copy to the undersigned.
Kind regards,




LIBERTY GLOBAL PLC






By:    /s/ Bryan H. Hall                                        
Bryan H. Hall
Executive Vice President, General Counsel and Secretary
            


LIBERTY GLOBAL INC.






By:    /s/ Bryan H. Hall                    
Bryan H. Hall
President, General Counsel and Secretary
            


ACCEPTED AND AGREED:




/s/ Balan Nair            
                        
Balan Nair


Date: November 1, 2017







